DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2.	Applicant’s Amendment filed April 13, 2022 (hereinafter “04/13/22 Amendment") has been entered, and fully considered.  In the 04/13/22 Amendment, claims 21, 29-33, & 38-41 were amended, claims 22-24, 26, 34, 37, & 42 were cancelled (claims 1-20, 27, & 28 were previously cancelled), and claims 43-49 newly added.  Therefore, claims 21, 25, 29-33, 35, 36, 38-41, & 43-49 are now pending in the application.
3.	The 04/13/22 Amendment has overcome the objections to the Specification and claims as well as the rejections under §§ 112, ¶2, 102, & 103 previously set forth in the Non-Final Office Action mailed 10/28/21 (“10/28/21 Action”).
4.	The nonstatutory double patenting rejection over U.S. Patent No. 9,877,768 (the “’768 Patent”) has been withdrawn as a result of the 04/13/22 Amendment.
5.	The nonstatutory double patenting rejection over U.S. Patent No. 9,138,287 (the “’287 Patent”) has been updated and maintained.    
6.	A new nonstatutory double patenting rejection is set forth herein, necessitated by Applicant's amendment.   

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 21, 29, 31-33, 35, 43-45, 47, & 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, & 14 of U.S. Patent No. 9,138,287 (the “’287 Patent”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the features of each of claims of the instant application listed below are found in some form in the highlighted claims of the ‘287 Patent.  
While the subject matter may differ in language or slightly in scope, each of the instant claims listed below are not considered distinct from the associated claim(s) of the ‘287 Patent.  At least the following relationships are noted by the Examiner:
Instant claim 21 to claim 1 of the ‘287 Patent; 
Instant claim 29 to claim 1 of the ‘287 Patent; 
Instant claim 31 to claim 2 of the ‘287 Patent; 
Instant claim 32 to claim 3 of the ‘287 Patent; 
Instant claim 33 to claim 8 of the ‘287 Patent; 
Instant claim 35 to claim 14 of the ‘287 Patent; 
Instant claim 43 to claim 1 of the ‘287 Patent; 
Instant claim 44 to claim 1 of the ‘287 Patent; 
Instant claim 45 to claim 1 of the ‘287 Patent;
Instant claim 47 to claim 1 of the ‘287 Patent; and 
Instant claim 49 to claim 14 of the ‘287 Patent. 

9.	Claims 21, 29, 43-45, & 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,022,176 (the “’176 Patent”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the features of each of claims of the instant application listed below are found in some form in the highlighted claims of the ‘176 Patent.  
While the subject matter may differ in language or slightly in scope, each of the instant claims listed below are not considered distinct from the associated claim(s) of the ‘176 Patent.  At least the following relationships are noted by the Examiner:
Instant claim 21 to claim 1 of the ‘176 Patent; 
Instant claim 29 to claim 1 of the ‘176 Patent; 
Instant claim 43 to claim 1 of the ‘176 Patent; 
Instant claim 44 to claim 1 of the ‘176 Patent; 
Instant claim 45 to claim 1 of the ‘176 Patent; and 
Instant claim 47 to claim 1 of the ‘176 Patent. 

Allowable Subject Matter
10.	Independent claims 21 & 43 would be allowable upon the filing of terminal disclaimers to obviate the nonstatutory double patenting rejections set forth above.
11.	Independent claims 21 and 43 are each directed to a method of ablating tissue, and each claim requires, inter alia, the steps of: “passing current… between the elongate body and a wire extending through the inner lumen to heat the fluid within the inner lumen to a predetermined temperature” and “passing current… between the elongate body and a collector electrode positioned outside the inner lumen to heat the tissue mass surrounding the elongate body.”  
	While U.S. Patent No. 6,328,735 to Curley et al. (“Curley”), the closest prior art of record, generally teaches passing current between the elongate body [e.g., between electrode (16) positioned at the distal end of the catheter (10) - see col. 3, line 66 - col. 4, line 3; col. 5, ll. 29-33; & FIGS. 1-2] and a collector electrode [remote/counter electrode (17) - col. 4, ll. 24-27] positioned outside the inner lumen [outside the hollow interior of catheter (10)] to heat the tissue mass [(20)] surrounding the elongate body [see col. 5, ll. 28-29 (“The distal end 12 of the catheter 10 is shown inserted into the tissue 20 to be treated”); FIGS. 1-2], Curley does not teach that the elongate body is a conductive body, and that fluid within the inner lumen is heated to a predetermined temperature by passing current between the (conductive) elongate body and a wire extending through the inner lumen.  None of the remaining references of record, either alone or in combination, appear to cure this deficiency of Curley.  As such, independent claims 21 and 43 would be allowable over the references of record but for the nonstatutory double patenting rejections set forth above.

12.	Dependent claims 25, 30, 36, 38-41, 46, & 48 are objected to, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
13.	As noted above, the 04/13/22 Amendment has overcome the objections to the Specification and claims previously set forth in the 10/28/21 Action, as well as the rejections under §§ 112, ¶2, 102, & 103.
14.	The nonstatutory double patenting rejection over the ’768 Patent has been withdrawn.
15.	The nonstatutory double patenting rejection over the ’287 Patent has been updated and maintained.    
16.	A new nonstatutory double patenting rejection over the ‘176 Patent is set forth herein, necessitated by Applicant's amendment.   
17.	Independent claims 21 & 43 would be allowable upon the filing of terminal disclaimers to obviate the nonstatutory double patenting rejections set forth above.
18.	Dependent claims 25, 30, 36, 38-41, 46, & 48 are objected to, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794